KUNKLE, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
Shy was charged, tried "and convicted of a violation of the Crabbe Act, 6212-16 GC., which provides that “it shall be unlawful to have or possess any liquor, or property designed for the manufacture of liquor, intended for use in violation of law.” The accused had in his possession certain copper cans which he was selling. The state officer purchased from the defendant’s store a copper tank, together with other fixtures for a still, although the outfit purchased did not constitute a complete still. At the time the purchase was made the defendant told one of the state officers, in answer to an inquiry, that the can was suitable for still and that a certain amount of whiskey could be made at each boiling. The defendant prosecuted error. In sustaining the judgment of the lower court, the Court of Appeals neld:
1. The mere possession of articles in a stock of merchandise which are capable of legitimate use would afford no presumption of a design or intent on the part of the possessor thereof to dispose of the same for an illegal purpose.
2. But, where a possessor actually designs and intends to dispose of said property as component parts of a still for the manufacture of intoxicating liquor and knowingly offers the same for -sale for such purposes, then the possession of such articles becomes illegal.